Opinion by
Mr. Justice Potter,
The first question raised by the assignments of error in this appeal relates to the refusal of the court below to charge the defendant with the entire indebtedness of the firm of A. L. P. Duncan & Company, to Samuel Simpson & Company, amounting to $21,884.79, with interest. He was charged with one half of this debt, $10,942.39, upon the finding of the master that he had not used due diligence in endeavoring to collect: and $5,142.29, being one half of this sum, with interest thereupon, was awarded to Mrs. Lyons, the appellant in this case.
In Simpson’s Appeal from the same decree, we have just filed an opinion, holding that the defendant was not properly chargeable with any portion of this indebtedness. It is therefore unnecessary to discuss the assignments relating to this subject under the present appeal.
The only other question raised by the remaining assign*15ments of error relates to the refusal of the court below to charge the defendant with any amount, as the value of the good will of the business of Samuel Simpson & Company. The master, found as a fact that even if there was any good will attached to the business retained by the defendant, it was of no value under the circumstances of this case. This finding of fact has been confirmed by the court below. We may here repeat what was said in Lyons v. Lyons, 199 Pa. 302, with reference to another fact, “ there was testimony on which such finding was based, and we have not been convinced that we should reverse it.” An appellate court will not review findings of fact except in so far as may be necessary to ascertain if there was evidence to warrant them : Dilworth v. Kennedy, 201 Pa. 388; Wolf v. Christman, 202 Pa. 475.
The assignments of error are overruled and this appeal is dismissed at the cost of the appellant.